Citation Nr: 1813735	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-34 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1968.  He died in February 2014.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision, which granted service connection for the cause of the Veteran's death.  The appellant was informed that she did not meet the marriage requirement for dependency and indemnity compensation (DIC) in a letter dated in March 2014.  

The appellant testified before the undersigned Veterans Law Judge (VLJ) in November 2016.  A copy of the transcript has been reviewed and associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran and the appellant were married in June 2013.

2.  The Veteran and the appellant did not have a child born of their union.  

3.  The Veteran died in February 2014.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of VA death benefits have not been met.  38 U.S.C. §§ 101, 103, 1304, 5124, 5107 (2012); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.204, 3.205 (2017).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutory and regulatory provisions pertaining to the VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As explained below, the appellant fails to meet the definition of "surviving spouse" for the purposes of legal entitlement to VA DIC benefits and the facts as they stand have not been disputed.  Thus, because the law as mandated by statute, and not the evidence, is dispositive in this appeal, the 
VA's duty to notify and assist is not applicable.  As such, the Board will proceed to the merits.  

The appellant in this case seeks recognition as the Veteran's surviving spouse in order to obtain VA dependency and indemnity compensation (DIC).  

DIC benefits may be paid to the surviving spouse of a veteran who died from a service-connected condition.  38 U.S.C. § 1310.  A "surviving spouse" is a person (1) whose marriage to a veteran meets the requirements of 38 C.F.R. § 3.1(j); 
(2) who was married to the veteran at the time of the veteran's death; (3) who lived with the veteran continuously from the date of marriage to the date of death (barring circumstances not applicable here); and (4) has not remarried since the veteran's death.  See 38 U.S.C. § 101(3); 38 C.F.R. § 3.50(b).  Under § 3.1(j), "[m]arriage means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j).  For marriages that occurred after the veteran's discharge from service, entitlement to dependency and indemnity compensation benefits also requires, as relevant here, that the surviving spouse be married to the veteran for at least one year prior to the veteran's death.  38 U.S.C. § 1304(2); see 38 C.F.R. § 3.54(c)(2).

VA death pension benefits may be paid to a surviving spouse who was married to the Veteran: (1) One year or more prior to the Veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) in the case of Vietnam era Veterans, prior to May 8, 1985.  38 U.S.C. § 1541; 38 C.F.R. § 3.54 (a).

VA death compensation may be paid to a surviving spouse, who, with respect to date of marriage could have qualified as a surviving spouse for death compensation under any law administered by VA in effect on December 31, 1957, or who was married to the Veteran: (1) Before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death or injury was incurred or aggravated; or (2) one year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C. § 1102; 38 C.F.R. § 3.54(b).

VA DIC benefits are payable to a surviving spouse who was married to the Veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the Veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C. § 1304; 38 C.F.R. § 3.54(c).

Consequently, status as a surviving spouse of the Veteran is a threshold requirement for DIC, death compensation, and pension benefits. 

The essential facts in this case are not in dispute.  The appellant and the Veteran were married in June 2013, less than one year before the Veteran's death in February 2014.  The appellant and the Veteran did not have a child together.  Accordingly, she fails to meet the definition of surviving spouse as set forth above.  

The appellant argues that she is entitled to VA death benefits on the basis that she purchased a house with the Veteran in April 2012 and they intended to marry in January 2012 but had to postpone the marriage because of the Veteran's medical complications.  She does not allege, nor does the record show, that they were married for greater than one year.  Indeed, the Court has held that "the plain language of section 1304 that creates a one-year marriage requirement to establish status as a surviving spouse is a bright line rule that does not provide for exceptions under any circumstances."  Gazaille v. McDonald, 27 Vet. App. 205, 210 (2014).

VA will recognize common law marriages, see 38 C.F.R. § 3.205(a)(6), so the Board construes the appellant's contention that she purchased a house with the Veteran in April 2012 as a claim that the appellant was the Veteran's common law spouse.  Even giving the appellant the benefit of the doubt and finding that she and the Veteran lived together continuously from April 2012 to February 2014, this fact would not establish a valid marriage for the date prior to their actual marriage in June 2013.  

VA defines a "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C. § 103(c); 38 C.F.R. § 3.1(j); see Burden v. Shinseki, 727 F.3d 1161 (Fed. Cir. 2013) (stating that under 38 U.S.C. § 103(c), "state law, including state law evidentiary burdens, must be applied in determining the validity of a purported common law marriage").  Here, the evidence establishes that the Veteran and appellant lived and purchased a home in Kentucky.  They were married in Tennessee and prior to their marriage, the Veteran lived in Tennessee.  Giving the benefit of the doubt to the appellant, the Board will discuss and apply both the laws of Kentucky and Tennessee.  38 C.F.R. § 3.1(j).  

The states of Kentucky and Tennessee do not recognize common law marriage.  See e.g., Lightsey v. Lightsey, 56 Tenn. App. 394, 408, 407 S.W.2d 684, 690 (1966) ("It is settled law in Tennessee that though a common law marriage cannot be contracted within this State."); Pendleton v. Pendleton, 531 S.W.2d 507, 509-510 (Ky. 1976) (stating that "in this state [Kentucky] there is no such thing as a common-marriage").  Accordingly, even if the appellant had lived with the Veteran and they had held themselves out as married in Kentucky and/or Tennessee, they could not have been married by common law in Tennessee or Kentucky.  

The appellant essentially presents arguments couched in equity that she should be recognized as the Veteran's surviving spouse for purposes of gaining eligibility to VA benefits because, while only married for less than one year, she and the Veteran purchased a home together, lived together, and intended to get married in January 2012 but had to postpone the marriage due to the Veteran's medical complications.  The Board acknowledges and is sympathetic to the appellant's assertions but the status sought as the Veteran's surviving spouse is clearly precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990); see Gazaille v. McDonald, 27 Vet.App. 205, 210 (2014) (declining to adopt an equitable exception to unambiguous language of section 1304).

The Board finds that the competent and credible evidence shows the Veteran and the appellant were not married for more than one year prior to his death and did not bear a child together.  Additionally, they married more than 40 years after service and well after the delimiting date for Vietnam era Veterans of May 8, 1985.  There is no allegation or suggestion in the evidence of record disputing these facts.  On the basis of the foregoing, the Board must find that the appellant lacks basic eligibility for VA death pension, compensation, and DIC benefits on the basis of her claimed status as the Veteran's surviving spouse.

In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board sympathizes with the appellant, but under the applicable law and regulations, the facts and law do not authorize the compensation sought.  As noted above, the Court has stated that law does not provide any relevant exception to in this case and the Board is bound to follow the law and Court rulings.  See 38 C.F.R. § 19.5 (2017) ("In the consideration of appeals, the Board is bound by applicable statutes, regulations of the Department of Veterans Affairs, and precedent opinions of the General Counsel of the Department of Veterans Affairs.").  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA death benefit purposes is denied.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


